DETAILED ACTION

This Office Action is in response to the amendment filed 4/18/22.  As requested, the specification and claims 1-6, 9-10 have been amended, claim 13 has been cancelled, and claims 14-15 have been added. Claims 1-12 and 14-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/18/22 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.   

Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive. Applicant argues the following:
    “While applicant believes some important distinctions can be drawn between this claimed limitation and the prior art, applicant has chosen to further amend the claims to add additional distinctiveness relative to the cited prior art, and so that the claims now more clearly recite patentable subject matter. In particular, and among other changes, each of the claims have been amended to specify that the adhesive is a non-polymerizing adhesive. It is noted that adhesives of a polymerizing type, such as those taught by Hodgson and Jonn are distinct from a non-polymerizing adhesive such as that required by the claims as now amended. Polymerizing adhesives require some time for the polymerization process to occur. Hence, such adhesives are not instantaneous in their ability to bond to skin.
    In contrast, and as specified herein with this invention, the healing tape is applied to the skin with the adhesive of the healing tape immediately being available to hold the healing tape to the skin with sufficient immediate force that the cut does not spread open. A polymerizing adhesive would experience a delay before polymerizing and achieving sufficient adhesive properties.
    This is especially important when the adhesive is not just holding the healing tape to the surface of the skin (like prior art bandages), but also applying a tension force across the cut which keeps the cut closed, minimizing bleeding and minimizing scarring, and promoting more rapid healing overall.
    This amendment has been made both to independent claim | and independent claim 9 (amended to be independent). Furthermore, new independent claim 15 also includes this limitation. Accordingly, each of these independent claims is respectfully submitted to now be in a form patentably distinct from the prior art and warranting allowable status.”

The Office disagrees.  First, while Jonn et al. does disclose a polymerizable adhesive which may be applied to the flexible material or compliant material (10), Jonn et al. also discloses an adhesive substance (20) applied over at least a portion of a bottom side of the flexible or compliant material (see paras. [0016-0018] and Figs. 1-3).  This adhesive substance is not disclosed as being polymerizable and the flexible material having the adhesive substance thereon can be adhered to application site with pressure (see para. [0091, lines 13-15). Thus, the Office contends adhesive substance (20) is  inherently a pressure sensitive adhesive.  It must also be note that “…the flexible material may be selected to be elastic or have some memory effect.  In such embodiments, the elastic properties of the flexible material may desirably provide a degree of pressure or stress at the application site, for example, to maintain wound edge approximation” (see para. [0040], lines 1-6).  Thus, tension is applied across the wound to keep the edges together.
With respect to Hodgson, the adhesive disclosed therein is a pressure-sensitive adhesive as well (see the Abstract) and is not disclosed as a polymerizable adhesive.
It must also be noted that Applicant fails to explicitly disclose the type of adhesive used in the construction of the present invention.  Thus, Applicant in the original disclosure, does not disclose that the adhesive of the present invention is a non-polymerizable adhesive.
In conclusion, Applicant’s claims are not allowable over the prior art of Jonn et al. and Hodgson.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12,14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, Applicant’s original disclosure does not provide support for “a non-polymerizing adhesive as currently provided in amended claims 1, 9 and 15.  Applicant’s disclosure provides support for an adhesive layer (303) and (403) (see page 2, lines 3-5 and Figs. 3 and 4), and that “[t]he adhesive layer has sufficient bonding strength to hold opposite sides of the cut in intimate contact and to remain in place during the time required for healing” (see page 3, lines 6-7).
With respect to claim 15, Applicant’s original disclosure does not provide support for the step of “comparing a length of the cut to a width of healing tape, the healing tape comprised of a flexible tape backing and a tape adhesive…; attaching the healing tape to skin adjacent to the cut with the healing tape oriented with a long axis perpendicular to the cut if the cut is determined by said comparing step to be shorter than the width of the healing tape or the healing tape oriented with a long axis parallel to the cut if the cut is determined by said comparing step to be longer than the width of the healing tape”; “wherein the healing tape of said comparing step exhibits flexibility at least as flexible as skin flexibility; wherein the healing tape of said comparing step exhibits elasticity less than elasticity of the skin; and wherein the healing tape adhesive is a non-polymerizing adhesive.  Applicant’s specification does not disclose the step of comparing.  Applicant’s original disclosure provides support for the backing being flexible but is silent as to flexibility of the skin.  Lastly, Applicant’s original disclosure is silent as to elasticity.
Remaining claims 2-8,10-12,13 and 14 are necessarily rejected by virtue of their dependence upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 6, Applicant’s recitation “the method of claim 1, where the tape is either cut from a continuous spool of tape” is indefinite in that the claim in incomplete.  The Office will interpret the claim as the method of claim 1, where the tape is cut from a continuous spool of tape.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  U.S. Patent Application Publication No. 2005/0182443 (“Jonn et al.”).
As regards claims 1 and 4, Jonn et al. discloses an adhesive containing wound closure device (1) and method that anticipates Applicant’s presently claimed invention.  More specifically, Jonn et al. discloses a method for healing a cut in skin (constituted by an open wound 40) using healing tape (constituted by flexible substrate 1  comprising a flexible substrate 10 and adhesive substance 20 ) comprising the steps of: wiping debris, if present, away from a cut, cleansing the area around the cut with available materials, if any, drying the cut if drying materials are available (note the steps of cleaning the wound by removing excess exudates (blood or the like) to provide as dry a wound in para. [0077] and following suitable washing, disinfecting and drying of wound to provide a dry a wound as possible to assist in wound closure in para. [0089], this step occurs before the application of the flexible substrate 1); closing the cut flesh and skin so that the skin on opposite sides of the cut are brought back into proximity and contact, with the flesh on opposite sides of the cut moved into contact (constituted by the step of approximating the wound edges, see para. [0093)]; covering the cut with healing tape so that with the skin on opposite sides of the cut are in contact (see paras. [0091-0092]), the healing tape comprised of a first surface comprised of a water vapor permeable tape backing (constituted by flexible material 10, see para [0043], lines 1-5 and para. [0048], lines 1-3, which discloses that the flexible material is constructed from mesh material, e.g., porous or permeable), and a second surface comprised of a skin compatible adhesive (constituted by adhesive substance 20, see para. [0028], lines 3-5), pressing the adhesive side of the tape to the skin on opposite sides of the cut (“[i]f necessary, pressure can be applied to the flexible substrate to help adhere the flexible substrate to the application site”, see para. [0091], lines 13-15), the cut becoming immobilized by the attachment of the healing tape as a result of the mechanical strength of the healing tape in tension and in shear (“…the flexible material may be selected to be elastic or have some memory effect.  In such embodiments, the elastic properties of the flexible material may desirably provide a degree of pressure or stress at the application site, for example, to maintain wound edge approximation” (see para. [0040], lines 1-6; thus, tension is applied across the wound to keep the edges together, thereby immobilizing the cut); and wherein the adhesive is a non-polymerizing adhesive (note the distinction between adhesive substance on the bottom side of the flexible material and the polymerizable adhesive disclosed in paras. [0018 and 0019]).
As regards claim 2, modified Jonn et al. discloses the method of claim 1 where the skin on opposite sides of the cut are caused to close by applying the healing tape to a first side of a cut, then applying a tension to the tape so that the flesh is caused to close the cut, and then pressing the tape against the skin on the opposite side of the cut so that the tape is adhesively bonded to both sides of the cut (see paras. [0091] and [0092]).  
As regards claim 5, Jonn et al. discloses the method of claim 1 where an anti-bacterial agent may be is applied to the healing tape prior to its application to the skin (see para. [0063] which disclose bactericides added to the adhesive substance layer and thereby added to the healing tape.
As regards claim 6, Jonn et al. discloses the method of claim 1, wherein the tape is cut from a continuous spool of tape. (see para. [0052], line 25-29, which discloses the tape maybe provided in a roll and cut to the desired length).
As regards claim 7, modified Jonn et al. discloses the method of claim 1 wherein the cut results from surgery and the healing tape is applied to secure and close the wound post-surgery (see para. [0004] which discloses wound closure for surgical incisions).
As regard claim 8, Jonn et al. discloses the method of claim 1, wherein the opposite sides of the cut are pushed together with fingers prior to application of the healing tape (see para. [0092]), which discloses fingers are used to approximate the wound).
As regards claim 10, Jonn et al discloses the method of claim 1, wherein the wound closure device of the present invention can be used to protect  or otherwise cover surface, superficial, internal , or topical wounds including scrapes and sores (see para. [ 0135]).   
As regards claim 14, Jonn et al. discloses the method of claim 1, wherein the tape is either cut from a continuous spool of tape or is obtained in precut lengths of any desired width (see para. [0052], which discloses the flexible substrate may be provided as a rolled tape or para. [0053], which discloses shorter lengths of material may be prepared and packages, i.e., precut).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,645,835 (“Hodgson”) in view of U. S. Patent Application Publication No.  2005/0182443 (“Jonn et al.”).
As regards claim 9, Hodgson discloses moisture-vapor permeable pressure-sensitive adhesive material and an inherent method of healing of a sore or other skin condition using a healing tape comprised of a gas permeable tape backing, the backing being water vapor permeable and liquid water resistant and of sufficient tensile strength to resist the relative motion and shearing of unaffected skin, bonded to the tape (for example a wound, (see col. 1, lines 25-30, “[a]ccording to the present invention there is provided a moisture-vapor-permeable pressure sensitive material for use on animal skin and nails, comprising a backing material having a pressure sensitive adhesive on at least substantially the whole of the body-adhering portion of at least one surface of said backing material; thus, the adhesive on the backing material is a non-polymerizable adhesive; see col. 8, lines 46-47 which discloses ”[t]he strips should have sufficient rigidity and cohesive properties to achieve the desired results”, and see col. 8, line 72-col. 9, lines 7, “[t]he suture strips preferably have a small amount of elasticity to aid closure of the wound. The strip is adhered to one side of the wound and is then held under tension while adhering to the other side of the wound.  The suture strips of the present invention have a number of advantages as set out below.  1. The moisture vapor and gas permeability properties enable the strips to be left in position for as long as ten days without irritation or trauma of the skin.  2. Waterproof properties prevent removal by external water or wound exudate.”); and a second surface comprised of a skin compatible adhesive, the adhesive being a non-polymerizing adhesive; applying the healing tape so that it covers the wound; and leaving the healing tape covering the wound for a period of at least 5 days; and removing the healing tape (note the disclosure of up to 10 days at col. 9, lines 3-5 and it is inherent that the suture strip will be removed after ten days).
Hodgson fails to teach the method is comprised of cleansing a wound; drying the wound and adjacent areas of skin where the healing tape will adhere; wherein the healing tape completely covers the wound.  Jonn et al., however teaches it is known to provide a wound closure device (flexible substrate 1) and for closing a wound to allow its healing, the method for healing a wound comprising cleansing and drying the wound the wound (note the steps of cleaning the wound by removing excess exudates (blood or the like) to provide as dry a wound in para. [0077] and following suitable washing, disinfecting and drying of wound to provide a dry a wound as possible to assist in wound closure in para. [0089], this step occurs before the application of the flexible substrate 1), and completely covering wound (40, see Figs. 6a-6c) in order to maintain the approximated edges together.
In view of Jonn et al., it would have been obvious to one of ordinary skill in the art to have modified the method of treating and healing the wound in Hodgson by first cleansing and drying the wound in order to allow the suture strip of Hodgson to adhere thereto, and to have completely covered the wound in order to maintain the approximated edges together (para. [0092] of Jonn et al.) and to prevent ingress of water into the wound and egress of wound exudate out of the wound (col. 1, lines 61-66 of Hodgson). 

Claims 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonn et al.
As regards claim 3, Jonn et al. discloses the method of claim 1, but fails to explicitly recite that the water vapor permeability of the tape is larger than a water vapor permeability value of skin beneath the tape, such that the skin avoids becoming water saturated. However, col. 4, lines 14-21  recites, “…”the flexible material is preferably porous…, such porosity will also preferably allow air and water to pass through the flexible material”.  Thus, it is inherent that the water vapor permeability of the tape is larger than a water vapor permeability value of skin beneath the tape.
As regards claim 11-12, Jonn et al. discloses the method of claim 1, wherein the wound closure device of the present invention can be used to protect or otherwise cover surface, superficial, internal, or topical wounds including scrapes and sores (see para. [0135]).   Jonn et al. fails to disclose the method of claim 1, wherein the wound is comprised of a surface sore including sores caused by diabetes, or wherein the method of claim 1 where the wound is a tear.
However, since scraped skin, sores caused by diabetes, or tears in the skin are all wounds, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have applied the flexible substrate (1) of Jonn et al., as discussed in the method above on all wounds including scraped skin, diabetic sores and wound tears, in order to achieve the predictable result of improved wound management and less scarring compared to the use of staples or sutures (see para. [0075]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786